Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response of Amendment filed on 01/04/2021.  As directed by the Amendment, claims 1, 32, 47, 50, 55, 57, 78, 118 and 119 have been amended; claims 58 has been canceled; and claims 51-54 and 66-75 have been withdrawn. As such, claims 1, 32, 47-57, 59-78 and 118-119 are pending in the instant application.
The Applicant has amended claims 1, 32, 47, 50, 55, 78, 118 and 119 to correct minor informalities of the claims; as such, the previous claim objections are withdrawn.
The Applicant has amended claims 118 and 119 to clarify claiming subject matters; as such, the previous 112 claim rejections are withdrawn.
 
 Priority
Upon reconsidering the parent applications and the current pending claims therein, the Examiner concluded that claims 1, 32, 47-57, 59-78 and 118-119 have the priority benefit date of the Foreign Application GB1517470.9 dated 10/02/2015 but not GB1503411.9 dated 02/27/2015. The reason being the current independent claims 1, 32, 47, 118 and 119 require “the receiving portion has received therein a plurality of discrete material elements and wherein one of the plurality if discrete material elements is exchangeable for another discrete 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 47-50, 55-57, 59-65, 76-78, 118 and 119 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, 47, 118 and 119, limitation “the receiving portion has received therein a said plurality of discrete material elements” render claim indefinite because in light of the specification disclosure of the receiving portion (Fig. 3 and 4, Lns. 15-18: receiving portion 350) being shown as a horizontal part which only directly received one discrete material element 328, the other two discrete material elements 426 and 324 are actually snap to the to the first discrete material 328 via the connectors 374 and 376 (Fig. 4). This means that the receiving portion 350 does not directly receive a plurality of discrete material elements. Therefore, for examination purposes and in light of the specification, if a receiving portion indirectly receiving plurality of discrete material elements, it will meet the claim limitation.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 59-65 and 76-77 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 59-62 and 64-65 failed to further limit the parent claim 58 since the parent claim 58 is canceled. For examination purposes, claims 59-62 and 64-65 are being read as “The cartridge according to claim 47” since the claiming subject matter of claim 58 has been newly amended to include in the independent claim 47.
Claims 63 and 76-77 are rejected due to theirs dependency on the rejected claims. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 32, 47, 65, 76 and77 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Daryani et al. (U.S. Publication 2017/0238612 hereinafter Daryani).
Regarding claims 32, Daryani discloses a method of generating an inhalable medium using an apparatus (Fig. 1, [0012]: electronic smoking device 1) comprising: a container (Fig. 1, [0013]: reservoir 6) holding a liquid (Fig. 1, [0013]: for storing liquid 7), a heater (Fig. 1, [0013]: heating element 4) for volatizing the liquid ([0013]: to vaporize the liquid 7), and a plurality of discrete material elements (Fig, 1, [0017], [0021], [0030]: flavor carrying units 9, 10; plurality of flavor carrying units 9, 10), wherein one of the plurality of discrete material elements is exchangeable (Fig. 1, [0021]: attachment members 28 and attachment protrusions 29 allow users to stack, remove, and combine different flavors) for another discrete material element , the method comprising: volatizing the liquid held in the container ([0014]: liquid 7 is released from the reservoir 6 and provided to the heating element 4 where it is vaporized); and 3Application No. 15/553,785 passing at least one of a vapor or an aerosol formed by the volatized liquid through ([0014]: the vaporized liquid 7 has to pass the flavor carrying units 9, 10) a material of one or more of the plurality of discrete material elements ([0016]: flavor material 11, 12 of flavor carrying units 9, 10 respectively) thereby to entrain one or more constituents of the one or more of the plurality of discrete material elements to produce the inhalable medium ([0019]: efficient impregnation of the vaporized liquid 7 with the flavor of the respective flavored material 11, 12).
Regarding claim 47, Daryani discloses a cartridge (Fig. 1, [0012]: body portion 5 and flavor carrying units 9 and 10) for use with an apparatus (Fig. 1, [0012]: electronic smoking device 1) for generating an inhalable medium, the cartridge comprising: a container (Fig. 1, [0013]: reservoir 6) for holding a liquid (Fig. 1, [0013]: for storing liquid 7); and a receiving portion for receiving ([0021]: a user can connect the first flavor carrying unit 9 to the open end 3 of the body portion 5; Figure 1 also show the attachment grooves 30 of the first flavor carrying unit 9 that is likely to snap to a receiving portion on the end 3 of the body portion 5) a plurality of discrete material elements (Fig. 1, [0021]: flavored materials 11 and 12 of the flavor carrying unit 9 and 10, respectively), the cartridge being arranged such that, in use, the liquid exiting the container can flow, in the form a vapor ([0014]: liquid 7 is released from the reservoir 6 and provided to the heating element 4 where it is vaporized), through a material of one or more of the plurality of discrete material elements ([0014]: the vaporized liquid 7 has to pass the flavor carrying units 9, 10) received by the receiving portion in use, thereby to entrain one or more constituents of the one or more of the plurality of discrete material elements to produce the inhalable medium ([0019]: efficient impregnation of the vaporized liquid 7 with the flavor of the respective flavored material 11, 12), wherein the receiving portion has received therein a said plurality ([0021]: a user can connect the first flavor carrying unit 9 to the open end 3 of the body portion 5; Figure 1 also show the attachment grooves 30 of the first flavor carrying unit 9 that is likely to snap to a receiving portion on the end 3 of the body portion 5]; [0021] the receiving portion indirectly receiving (refer to 112(b) rejection above for reason of this interpretation) a plurality of discrete material elements via the snap attachment of the attachment protrusions 29 and attachment grooves 30 of the first and second flavor carrying units 9 and 10 which held the flavored material 11  and 12, respectively) of discrete material elements; and wherein one of the plurality of discrete material elements is exchangeable ([0021]: flavored material 11 of the first flavor carrying unit 9 can be removed and exchanged for another flavored material via the removable attachments protrusions 29 and attachment grooves 30) for another discrete material element.
Regarding claim 65, Daryani discloses the cartridge according to claim 47, wherein one or more of the plurality of discrete material elements comprises material in solid form ([0017]: flavored materials 11 and 12 are solid).
Regarding claim 76, Daryani discloses the cartridge according to claim 65, wherein the material in solid form comprises tobacco ([0017]: leaf tobacco extract can be adsorbed into the solid material of the flavored materials 11 and 12).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 47-50, 55-57, 59-62-65, 78, 118 and 119 are rejected under 35 U.S.C. 103 as being unpatentable over Potter et al. (U.S. Publication 2014/0261486 hereinafter Potter) in view of Daryani.
Regarding claim 1, Potter discloses an apparatus (Figs. 4A and 4B, [0083]: electronic vapor smoking article 500) for generating an inhalable medium, the apparatus comprising: a liquid container (Fig. 1, 3 and 4B: reservoir 205) for holding a liquid ([0040] and [0076]: aerosol precursor material may be provided in liquid form; aerosol precursor material is stored); a heater ([0075]: resistive heating element 50) for volatilizing ([0066]: resistive heating element 50 produces heat and thus provides aerosol for inhalation) the liquid held ([0076]: aerosol precursor material is stored) in the container; and a receiving portion ([0081] and [0083]: tubular housing 630 defined lumen 610) for receiving  (Figs. 4A and 4B, [0083]: housing 630 may also be configured to house the vapor-enhancing element 620) a plurality of discrete material elements ([0086]: vapor-enhancing element 620 comprises a plurality of serially-engaged elements/objects), the apparatus being arranged such that in use liquid volatized by the heater passes, in the form of at least of a vapor or aerosol ([0019], [0080] and [0081]: to enhance the vapor drawn through the filter material 600 including the vapor-enhancing elements 620; yields vapors or aerosol), through a material of one or more of the plurality of discrete material elements ([0081] and [0086]: the vapor-enhancing aspect/elements 620) received by the receiving portion Figs. 4A and 4B, [0083]: housing 630 may also be configured to house the vapor-enhancing element 620) in use thereby to entrain one or more constituents of the one or more of the plurality of discrete material elements to produce the inhalable medium ([0080]: to provide an enhancing effect on the vapor/aerosol), wherein the receiving portion (Fig. 4B: [0083]: housing 630) has received (Figs. 4A and 4B, [0083]: housing 630 may also be configured to house the vapor-enhancing element 620) therein a said plurality of discrete material elements ([0086]: vapor-enhancing element 620 comprises a plurality of serially-engaged elements/objects).

However, Daryani discloses an electronic smoking device (Fig. 1, [0012]: electronic smoking device 1) comprising: a liquid container (Fig. 1, [0013]: reservoir 6) holding a liquid (Fig. 1, [0013]: for storing liquid 7), a heater (Fig. 1, [0013]: heating element 4) for volatizing the liquid ([0013]: to vaporize the liquid 7), and a plurality of discrete material elements (Fig, 1, [0017], [0021], [0030]: flavor material 11 and 12 of flavor carrying units 9 and 10, respectively) that also are connected in the series configuration (Figure 1 shown this configuration) which is the same as the Potter’s (Potter’s [0086]) , and also teaches one of the plurality of discrete material elements ([0021]: flavor material 11 or 12 of flavor unit 9 or 10, respectively) is exchangeable (Fig. 1, [0021]: each flavor material 11 or 12 of flavor unit 9 an 10 is held by the ring holders 22 or 23 which has attachment members 28 where attachment protrusions 29 are removable snap into the attachment grooves 30 which allow users to stack, remove, and combine different flavored materials 11, 12) for another discrete material element (flavor material 11 or 12 of flavor units 9 or 10, respectively).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to modify Potter’s plurality of serially-engaged elements/objects of the vapor-enhancing element 620 to have ring holders comprising attachment protrusions and attachment grooves which resulting in allowing one of the plurality of discrete material element exchangeable for another discrete material element, as taught by 
Regarding claim 47, Potter discloses a cartridge (Fig. 4B, [0081]: cartridge body portion 505 and filter material 600) for use with an apparatus (Fig. 4B, [0081]: control body portion 506) for generating an inhalable medium ([0019], [0080] and [0081]: to enhance the vapor drawn through the filter material 600; yields vapors or aerosol), the cartridge (Figs. 1, 3 and 4A, [0081] and [0075]: cartridge body portion 505/cartridge 90 and filter material 600) comprising: a container (Fig. 2, 3 and 4A: reservoir 205) for holding a liquid ([0040] and [0076]: aerosol precursor material may be provided in liquid form; aerosol precursor material is stored); and a receiving portion ([0081] and [0083]: tubular housing 630 defined lumen 610) for receiving  (Figs. 4A and 4B, [0083]: housing 630 may also be configured to house the vapor-enhancing element 620) a plurality of discrete material elements ([0086]: vapor-enhancing element 620 comprises a plurality of serially-engaged elements/objects), the cartridge (Figs. 1, 3 and 4B, [0081] and [0075]: cartridge body portion 505/cartridge 90) being arranged such that in use liquid exiting the container (Fig. 1, 3 and 4A: reservoir 205) can flow, in the form of at least one of a vapor or an aerosol ([0019], [0080] and [0081]: to enhance the vapor drawn through the filter material 600; yields vapors or aerosol), through ([0081]: through the filter material 600) a material of one or more of the plurality of discrete material elements ([0081]: vapor-enhancing aspect/vapor-enhancing element 620; [0086]: vapor-enhancing element 620 comprises a plurality of elements/objects), received by the receiving portion (Figs. 4A and 4B, [0083]: housing 630 may also be configured to house the vapor-enhancing element 620) in use, thereby to entrain one or more constituents of the one or more of the plurality of discrete material elements to produce the inhalable medium ([0019], [0080] and [0081]: vapor-enhancing element 620 to enhance the vapor drawn through the filter material 600; yields vapors or aerosol); wherein the receiving portion (Fig. 4B: [0083]: housing 630) has received (Figs. 4A and 4B, [0083]: housing 630 may also be configured to house the vapor-enhancing element 620) therein a said plurality of discrete material elements ([0086]: vapor-enhancing element 620 comprises a plurality of serially-engaged elements/objects).
Potter discloses a plurality of discrete material elements connected in a series manner ([0086]: vapor-enhancing element 620 comprises a plurality of serially-engaged elements/objects) but silent about one of the plurality of discrete material elements is exchangeable for another discrete material element.
However, Daryani discloses an electronic smoking device (Fig. 1, [0012]: electronic smoking device 1) comprising: a liquid container (Fig. 1, [0013]: reservoir 6) holding a liquid (Fig. 1, [0013]: for storing liquid 7), a heater (Fig. 1, [0013]: heating element 4) for volatizing the liquid ([0013]: to vaporize the liquid 7), and a plurality of discrete material elements (Fig, 1, [0017], [0021], [0030]: flavor material 11 and 12 of flavor carrying units 9 and 10, respectively) that also are connected in the series configuration (Figure 1 shown this configuration) which is the same as the Potter’s (Potter’s [0086]) , and also teaches one of the plurality of discrete material elements ([0021]: flavor material 11 or 12 of flavor unit 9 or 10, respectively) is exchangeable (Fig. 1, [0021]: each flavor material 11 or 12 of flavor unit 9 an 10 is held by the ring holders 22 or 23 which has attachment members 28 where attachment protrusions 29 are removable snap into the attachment grooves 30 which allow users to stack, remove, and for another discrete material element (flavor material 11 or 12 of flavor units 9 or 10, respectively).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to modify Potter’s plurality of serially-engaged elements/objects of the vapor-enhancing element 620 to have ring holders comprising attachment protrusions and attachment grooves which resulting in allowing one of the plurality of discrete material element exchangeable for another discrete material element, as taught by Daryani, for the benefit of allowing user to combine and change different enhancing flavors as desired (0021).
Regarding claim 48, Potter as modified, discloses the cartridge according to claim 47, wherein the container (Fig. 1, 3 and 4B: reservoir 205) and the receiving portion (Figure 4A and 4B: housing 630) form an integral unit ([0083]: housing 630 is attached to the cartridge body portion 505 which where the liquid container 205 resided).
Regarding claim 49, Potter as modified, discloses the cartridge according to claim 47, wherein the receiving portion (Fig. 4B, [0083]: tubular housing 630) is connectable to, and removable from ([0083]: housing 630 is removable engaged with the cartridge body portion 505), the liquid container (Fig. 2, 3 and 4B, [0076]: reservoir 205; from Figures 2, 3 and 4B, the reservoir 205 is resided within the cartridge body portion 505).
Regarding claim 50, Potter as modified, discloses the cartridge according to claim 47, the cartridge being arranged such that, in use, the liquid exiting the container passes, in the form of at least one of the vapor or the aerosol ([0080]: vapor/aerosol), sequentially (Potter’s [0086]: vapor-enhancing element 620 comprises a plurality of serially-engaged through each of the plurality of discrete material elements (Potter’s a plurality of serially-engaged elements/objects; Daryani’s flavor material 11 and 12) received by the receiving portion (Potter’s housing 630) in use.
Regarding claim 55, Potter as modified, discloses the cartridge according to claim 47, wherein the cartridge comprises one or more retainers (Potter’s [0089]: porous element is desirably configured to retain the filter element 600) for retaining the plurality of material elements (Potter’s [0086]: the vapor-enhancing element 620 comprise a plurality of serial-engaged objects; [0088]: filter material 600 having vapor-enhancing element 620) received by the receiving portion in use, wherein the one or more retainers are arranged so as to allow the vapor or the aerosol to pass ([0089]: while allowing the vapor to pass there through) there through.
Regarding claim 56, Potter as modified, discloses the cartridge according to claim 47, wherein the receiving portion (Potter’s [0083]: housing 630 is removable from the cartridge body portion 505) is arranged to allow user access (Daryani’s [0021]: attachment members 28 where attachment protrusions 29 are removable snap into the attachment grooves 30 which allow users to stack, remove, and combine different flavored materials 11, 12)  to one or more of the plurality of discrete material elements (Potter’s serially-engaged elements/objects; Daryani’s flavor materials 11, 12) received by the receiving portion in use.
Regarding claim 57, Potter as modified, discloses the cartridge according to claim 47, wherein the receiving portion is arranged (Potter’s [0083]: housing 630 is removable from the cartridge body portion 505) to allow one or more of: changing an order of one or more of the plurality of discrete material elements received by the receiving portion in use; adding one or more discrete material elements to the receiving portion; and removing one or more of the discrete material elements from the receiving portion (Daryani’s [0021]: attachment members 28 where attachment protrusions 29 are removable snap into the attachment grooves 30 which allow users to stack, remove, and combine different flavored materials 11, 12).
Regarding claim 59, Potter as modified, discloses the cartridge according to claim 47, wherein the plurality of discrete material elements are in an ordered arrangement (Potter’s [0086]: a plurality of serially-engaged objects/elements; Daryani’s Figure 1).
Regarding claim 60, Potter as modified, discloses the cartridge according to claim 47, wherein each of the plurality of discrete material elements is the same ([0086]: vapor-enhancing element 620 comprises a plurality of element/objects- wherein the each objects is a flavorant)).
Regarding claim 61, Potter as modified, discloses the cartridge according to claim 47, wherein one of the plurality of discrete material elements (Potter’s [0086]: vapor-enhancing element 620 comprises a plurality of element/objects) has a property different ([0086]: vapor-enhancing element 620 is a combination of elements/objects- this means that the vapor-enhancing elements 620 could have a combination of plurality of different objects or elements) to that of another of the plurality of discrete material elements.
Regarding claim 62, Potter as modified, discloses the cartridge according to claim 47, wherein one of the plurality of discrete material elements (Potter’s [0086]: vapor-enhancing element 620 comprises a plurality of element/objects) has a property different ([0086]: vapor-enhancing element 620 is a combination of elements/objects- this means that the vapor-) to that of another of the plurality of discrete material elements.
Potter as modified, does not explicitly disclose each one of the plurality of discrete material elements has a property different to that of each other one of the plurality of discrete material elements.
However, Daryani teaches each one of the plurality of discrete material elements ([0017]: flavor materials 11 and 12) has a property different ([0017]: different flavor material) to that of each other one ([0017]: flavor material 11 is a menthol extract while flavor material 12 is a vanilla extract) of the plurality of discrete material elements.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Potter’s plurality of discrete material so that each one of the plurality of discrete material elements has a property different to that of each other one of the plurality of discrete material elements, as taught by Daryani for the benefit of giving user a new mixed flavors for a unique experience ([0017] and [0021]).
Regarding claim 63, Potter as modified, discloses the cartridge according to claim 61.
Potter as modified, does not explicitly disclose wherein the difference in property is aroma.
 However, Daryani teaches difference in property of the plurality of discrete material elements is a flavor ([0017]: flavor material 11 is a menthol extract while flavor material 12 is a vanilla extract) of the plurality of discrete material elements.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Potter’s plurality of discrete material so that the 
Regarding claim 64, Potter discloses the cartridge according to claim 47, wherein the plurality of discrete material elements are stacked one on top of the other (Potter’s [0086]: the vapor-enhancing element 620 comprise a plurality of serial-engaged objects; Daryani’s Figure 1 shown flavor material 11 and 12 also stack on top of each other).
Regarding claim 65, Potter discloses the cartridge according to claim 47, wherein one or more of the plurality of discrete material elements comprises material in solid form ([0086]: the vapor-enhancing element 620 may comprise one of a thread or a filament).
 Regarding claim 78, Potter discloses a receptacle ([0081] and [0083]: tubular housing 630 defined lumen 610) for receiving (Figs. 4A and 4B, [0083]: housing 630 may also be configured to house the vapor-enhancing element 620) a plurality of discrete material elements ([0086]: vapor-enhancing element 620 comprises a plurality of elements/objects), the receptacle ([0081] and [0083]: tubular housing 630) being for use with an apparatus (Figures 4B: cartridge body portion 505 and control body portion 506) for generating an inhalable medium ([0019], [0080] and [0081]: to enhance the vapor drawn through the filter material 600; yields vapors or aerosol), the apparatus (cartridge body portion 505) comprising a container (Fig. 1, 3 and 4B: reservoir 205) for holding a liquid ([0040] and [0076]: aerosol precursor material may be provided in liquid form; aerosol precursor material is stored), the receptacle being arranged such that in use liquid exiting the container flowing in the form of at least one of a vapor or an aerosol ([0019], [0080] and [0081]: to enhance the vapor drawn through the filter material 600; yields vapors or aerosol) can flow through a material of one or more of the plurality of discrete material elements ([0081]: through the filter material 600) received by the receptacle ([0081]: tubular housing 630) in use, thereby to entrain one or more constituents of the one or more of the plurality of discrete material elements to produce the inhalable medium ([0080]: to provide an enhancing effect on the vapor/aerosol); wherein the receiving portion (Fig. 4B: [0083]: housing 630) has received (Figs. 4A and 4B, [0083]: housing 630 may also be configured to house the vapor-enhancing element 620) therein a said plurality of discrete material elements ([0086]: vapor-enhancing element 620 comprises a plurality of serially-engaged elements/objects).
Potter discloses a plurality of discrete material elements connected in a series manner ([0086]: vapor-enhancing element 620 comprises a plurality of serially-engaged elements/objects) but silent about one of the plurality of discrete material elements is exchangeable for another discrete material element.
However, Daryani discloses an electronic smoking device (Fig. 1, [0012]: electronic smoking device 1) comprising: a liquid container (Fig. 1, [0013]: reservoir 6) holding a liquid (Fig. 1, [0013]: for storing liquid 7), a heater (Fig. 1, [0013]: heating element 4) for volatizing the liquid ([0013]: to vaporize the liquid 7), and a plurality of discrete material elements (Fig, 1, [0017], [0021], [0030]: flavor material 11 and 12 of flavor carrying units 9 and 10, respectively) that also are connected in the series configuration (Figure 1 shown this configuration) which is the same as the Potter’s (Potter’s [0086]) , and also teaches one of the plurality of discrete material elements ([0021]: flavor material 11 or 12 of flavor unit 9 or 10, respectively) is exchangeable (Fig. 1, [0021]: each flavor material 11 or 12 of flavor unit 9 an 10 is held by the ring holders 22 or 23 which has attachment members 28 where attachment protrusions 29 are for another discrete material element (flavor material 11 or 12 of flavor units 9 or 10, respectively).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to modify Potter’s plurality of serially-engaged elements/objects of the vapor-enhancing element 620 to have ring holders comprising attachment protrusions and attachment grooves which resulting in allowing one of the plurality of discrete material element exchangeable for another discrete material element, as taught by Daryani, for the benefit of allowing user to combine and change different enhancing flavors as desired (0021).
Regarding claim 118, Potter as modified in claim 47, discloses an apparatus comprising the cartridge according to claim 47 (see claim 47 rejection above), wherein the cartridge (Figs. 1, 3 and 4A, [0081] and [0075]: cartridge body portion 505/cartridge 90) further comprising a heater ([0075]: resistive heating element 50) for volatilizing ([0066]: resistive heating element 50 produces heat and thus provides aerosol for inhalation) the liquid ([0040] and [0076]: aerosol precursor material may be provided in liquid form; aerosol precursor material is stored) held in the container.
Regarding claim 119, Potter discloses a system (Figs. 4A and 4B, [0083]: electronic vapor smoking article 500) for generating an inhalable medium, the system comprising: a heater ([0075]: resistive heating element 50) for volatilizing a liquid ([0066]: resistive heating element 50 produces heat and thus provides aerosol for inhalation); and a cartridge (Figs. 1, 3 and 4A, [0081] and [0075]: cartridge body portion 505/cartridge 90) comprising: a container (Fig. 2, 3 for holding the liquid ([0040] and [0076]: aerosol precursor material may be provided in liquid form; aerosol precursor material is stored), and a receiving portion ([0081] and [0083]: tubular housing 630 defined lumen 610) for receiving (Figs. 4A and 4B, [0083]: housing 630 may also be configured to house the vapor-enhancing element 620) a plurality of discrete material elements ([0086]: vapor-enhancing element 620 comprises a plurality of serially-engaged elements/objects), the heater and the cartridge being arranged such that, in use, the liquid volatized by the heater and exiting the container can flow, in the form of at least one of a vapor or an aerosol ([0019], [0080] and [0081]: to enhance the vapor drawn through the filter material 600 including the vapor-enhancing elements 620; yields vapors or aerosol), through a material of one or more of the plurality of discrete material elements ([0081] and [0086]: the vapor-enhancing aspect/elements 620) received by the receiving portion in use, thereby to entrain one or more constituents of the one or more of the plurality of discrete material elements to produce the inhalable medium ([0080]: to provide an enhancing effect on the vapor/aerosol), wherein the receiving portion (Fig. 4B: [0083]: housing 630) has received (Figs. 4A and 4B, [0083]: housing 630 may also be configured to house the vapor-enhancing element 620) therein a said plurality of discrete material elements ([0086]: vapor-enhancing element 620 comprises a plurality of serially-engaged elements/objects).
Potter discloses a plurality of discrete material elements connected in a series manner ([0086]: vapor-enhancing element 620 comprises a plurality of serially-engaged elements/objects) but silent about one of the plurality of discrete material elements is exchangeable for another discrete material element.
one of the plurality of discrete material elements ([0021]: flavor material 11 or 12 of flavor unit 9 or 10, respectively) is exchangeable (Fig. 1, [0021]: each flavor material 11 or 12 of flavor unit 9 an 10 is held by the ring holders 22 or 23 which has attachment members 28 where attachment protrusions 29 are removable snap into the attachment grooves 30 which allow users to stack, remove, and combine different flavored materials 11, 12) for another discrete material element (flavor material 11 or 12 of flavor units 9 or 10, respectively).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to modify Potter’s plurality of serially-engaged elements/objects of the vapor-enhancing element 620 to have ring holders comprising attachment protrusions and attachment grooves which resulting in allowing one of the plurality of discrete material element exchangeable for another discrete material element, as taught by Daryani, for the benefit of allowing user to combine and change different enhancing flavors as desired (0021).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        





/JAN CHRISTOPHER L MERENE/             Primary Examiner, Art Unit 3773